Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 20, 2014 by
and among Robert D. Killgore (the “Executive”), Mattress Firm Holding Corp., a
Delaware corporation (“MFHC”) and Mattress Firm, Inc., a Delaware corporation
(“MFI”) (MFHC and MFI are referred to herein collectively as the “Company”).

 

WHEREAS, pursuant to the Purchase and Sale Agreement dated September 3, 2014
(the “PSA”), the Executive is selling to MFI its shares of The Sleep
Train, Inc., California corporation, including the associated goodwill, for good
and valuable consideration (“Transaction”); and

 

WHEREAS, the Company and The Sleep Train, Inc. (“Sleep Train”) intend to conduct
after the Transaction similar business as that of Sleep Train in areas where
Sleep Train carried on and transacted its business, and the Executive agreed to
certain noncompetition and nonsolicitation provisions in conjunction with the
Transaction as set forth in the PSA, without which the Company either would not
have purchased the shares of Sleep Train or would have paid a substantially
lower purchase price; and

 

WHEREAS, the Executive has agreed to serve as the Chief Operating Officer of the
Company; and

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement to set forth certain terms of his employment relationship and as a
means to incentivize the Executive to continue in an employment relationship
with the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MFHC, the Executive and MFI agree
as follows:

 

Section 1.                   Agreement to Employ; No Conflicts.  Upon the terms
and subject to the conditions of this Agreement, the Company hereby agrees to
employ the Executive, and the Executive hereby accepts employment with the
Company.  The Executive represents and agrees that (a) he is entering into this
Agreement voluntarily and that his employment hereunder and compliance with the
terms and conditions hereof will not conflict with or result in the breach by
him of any agreement to which he is a party or by which he may be bound, (b) he
has not violated, and in connection with his employment with the Company will
not violate, any non-competition, non-solicitation or other similar covenant or
agreement by which he is or may be bound and (c) in connection with his
employment with the Company he will not use any confidential or proprietary
information he may have obtained in connection with his employment with any
prior employer in breach of his obligations thereto.

 

Section 2.                   Employment Duties.  During the Term (as defined
below), the Executive shall serve as Co-Chief Operating Officer of the Company
and shall report to the President, and be subject to the direction and control
of, the Company’s President.  In such capacity, the Executive shall have the
authority and responsibility to oversee, manage and direct the operations of the
Company, primarily focusing on the activities, strategy, training, development
and efficiencies of the Company’s field operations as well as managing the back
office operations and shall have duties in connection therewith that include
cost management, management of departments, marketing, ensuring efficiency of
operations throughout the organization, developing and implementing plans for
the operational infrastructure of systems, processes, and personnel designed to
accommodate the rapid growth objectives of the Company and provide senior
executive level support and perform other executive duties for the Company as
directed by the Board of Directors of MFHC (the “Board”) or the Chief Executive
Officer.  During the Term, the Executive shall devote his time, energy,
experience and talents to such employment, and his best efforts to advance the
interests of the Company and its subsidiaries and other Affiliates, and the
Executive shall not engage in any other business activities, directly or
indirectly, as an employee, director, consultant or in any other capacity,
whether or not he receives any compensation therefor, without the prior written
consent of the Board; provided that the Executive may perform the following
activities without the prior written consent of the Board, only to the extent
that such activities do not interfere with or otherwise affect the performance
of the Executive’s duties pursuant to this Agreement: (i) if invited to do so,
serve on the board of directors of another company, subject to the approval of
the Board, which shall not be withheld unreasonably; (ii) manage his personal
investments and estate planning in a

 

--------------------------------------------------------------------------------


 

manner not in violation of this Agreement or the PSA; and (iii) engage in
philanthropic, charitable and community activities.  For purposes of this
Agreement, “Affiliate” shall mean any person or entity that, directly or
indirectly, is controlled by MFHC, including consolidated subsidiaries of MFHC. 
For the avoidance of doubt, it is expressly agreed and understood that Affiliate
shall not otherwise include any other person affiliated with J.W. Childs
Associates, L.P.  As used herein, “controlled by” means the possession, directly
or indirectly, of the power to vote 50% or more of the outstanding voting
securities of, or voting interest in, such person or entity or otherwise direct
the management policies of such person or entity, by contract, agreement or
otherwise.

 

Section 3.                   Term of Employment.  The term of the Executive’s
employment under this Agreement shall commence on the date hereof, and, unless
earlier terminated pursuant to Section 7, will continue under this Agreement
until and through the last day of the Company’s fiscal year ending closest to
January 31, 2017 (the “Initial Expiration Date”), provided, however, that
effective upon the Initial Expiration Date and the last day of each subsequent
fiscal year of the Company (each, an “Extension Date”), the Term shall be
automatically extended upon the same terms and conditions for an additional
period of one (1) fiscal year from the scheduled expiration of the Term (prior
to giving effect to such one (1) year extension) unless either the Company or
the Executive shall have notified the other in writing at least three (3) months
prior to the next Extension Date that such party does not desire to have the
Term so extended.  The term of this Agreement, as from time to time extended or
renewed, is hereafter referred to as the “Term.”

 

Section 4.                   Place of Employment.  The Executive’s principal
place of employment shall be Houston, Texas.  Notwithstanding the foregoing, the
Executive acknowledges that the duties to be performed by the Executive
hereunder are such that the Executive may be required to travel extensively.

 

Section 5.                   Compensation; Reimbursement.  During the remainder
of the Term, the Company shall pay or provide to the Executive, in full
satisfaction for his services provided hereunder, the following:

 

(a)                     Base Salary. During the Term the Company shall pay the
Executive a base salary of $350,000 per year (the “Initial Base Salary”),
payable not less frequently than semi-monthly in accordance with the payroll
policies of the Company for senior executives as from time to time in effect
(the “Payroll Policies”), less such amounts as may be required to be withheld by
applicable federal, state and local law and regulations.  Commencing February 1,
2015 and on each subsequent February 1 during the Term, the Base Salary shall be
increased to an amount at least equal to the product of the Initial Base Salary
times the quotient of the United States Bureau of Labor Statistics Revised
Consumer Price Index, All Items Figures for Urban Wage Earners and Clerical
Workers (1982-84 = 100) (hereinafter, the “CPI-W”) for the most recent month for
which the CPI-W is available, divided by 233.443, the CPI-W for June 2014;
provided, however, that a decline in the CPI-W shall not result in a reduction
of the Executive’s Base Salary.

 

(b)                     Cash Bonus.

 

(i)                         For each fiscal year of the Company during the Term,
the Executive will be eligible to receive a cash bonus, with the amount of the
bonus to be determined by the Company based on the EBITDA achieved by the
Company in such fiscal year relative to the annual EBITDA target for such fiscal
year set forth in the Company’s annual management plan pursuant to the Mattress
Firm Holding Corp. Executive Annual Incentive Plan (or such other bonus plan
maintained by the Company for its senior executives) (as to a given fiscal year,
the “Annual EBITDA Target”).  The Executive’s target bonus for each fiscal year
will be 50% of Base Salary for such fiscal year if the Company achieves 100% of
the Annual EBITDA Target for such fiscal year.  If the Company achieves more
than 100% of the Annual EBITDA Target, the Executive may receive a bonus of up
to 100% of Base Salary pursuant to terms established by the Board.  If the
Company does not achieve more than 90% of the Annual EBITDA Target, the
Executive will be entitled to no cash bonus.  If the Company achieves between
90% and 100% of the Annual EBITDA Target, the cash bonus will be determined by
linear interpolation between 0% and 50% of Base Salary.  By way of example, if
the Company achieves 95% of the Annual EBITDA Target, the bonus shall be equal
to 25% of Base Salary.  “EBITDA” shall be determined as

 

Employment Agreement — Robert D. Killgore

 

2

--------------------------------------------------------------------------------


 

provided in the Mattress Firm Holding Corp. Executive Annual Incentive Plan (or
such other bonus plan maintained by the Company for its senior executives).

 

(ii)                      In addition to the bonus described above, with respect
to each fiscal year of the Company during the Term, the Executive will be
eligible to share with other members of senior management of the Company, in a
percentage to be determined by the Board, an incremental bonus pool of 10% of
the amount of annual EBITDA in excess of a second, higher annual EBITDA target
for such fiscal year as set forth in the Company’s annual management plan
pursuant to the Mattress Firm Holding Corp. Executive Annual Incentive Plan (or
such other bonus plan maintained by the Company for its senior executives) (the
“Maximum Annual EBITDA Target”).

 

(iii)                   The Annual EBITDA Target and the Maximum Annual EBITDA
Target for each fiscal year shall be determined annually by the Board or the
Compensation Committee of the Board in good faith.  Whether the Annual EBITDA
Target or the Maximum Annual EBITDA Target for any fiscal year has been
achieved, in whole or in part, will be determined by the Board or the
Compensation Committee of the Board.

 

(iv)                  Any bonus payable hereunder for an applicable fiscal year
shall be paid after the Board has reviewed the Company’s final audited
consolidated financial statements for the applicable fiscal year, provided,
however, that the bonus payable for a fiscal year shall be paid no later than
the date that is two and one-half months after the end of the calendar year in
which such fiscal year ended.  The Executive must be employed by the Company on
the last day of the applicable fiscal year for which a bonus is payable
hereunder in order to receive any such bonus for such fiscal year.  If for any
reason other than the Company’s termination of the Executive’s employment for
Cause or the Executive’s resignation without Good Reason, the employment of the
Executive terminates on or after the last day of any fiscal year for which a
bonus is payable hereunder but before such bonus has been paid, the Executive
shall be paid such bonus in accordance with this Section 5(b)(iv) (including,
for the avoidance of doubt, in the event that the employment of the Executive is
terminated due to the provision of notification pursuant to Section 3 that the
Term will not continue beyond its then scheduled expiration date).

 

(c)                      Expenses.  The Company shall pay or reimburse the
Executive for ordinary and necessary business expenses incurred by him in the
performance of his duties contemplated hereby in accordance with the Company’s
usual policies upon receipt from the Executive of written substantiation of such
expenses in accordance with the Company’s usual policies.  Such payments under
this Section 5(c) shall be made within ten (10) business days after the delivery
of the Executive’s written request for the payment accompanied by such evidence
of fees and expenses incurred as the Company may reasonably require, provided
that such request is made no later than thirty (30) days after such expense is
incurred.  The amount of expenses eligible for reimbursement pursuant to this
Section 5(c) during a given taxable year of the Executive shall not affect the
amount of expenses eligible for reimbursement in any other taxable year of the
Executive.  The right to reimbursement pursuant to this Section 5(c) is not
subject to liquidation or exchange for another benefit.

 

(d)                     Vacation and Other Time Off.  The Executive shall be
entitled to twenty (20) business days of vacation per year, accrued in
accordance with the Company’s vacation policy, prorated for any partial years of
service.  Any rollover of vacation days will be pursuant to the Company’s
vacation policy, provided however, that the Executive may rollover any accrued
vacation days from his prior employment with Sleep Train.

 

(e)                      Benefits.  During the remainder of the Term, the
Executive shall be entitled to continue to participate in all medical, dental,
disability insurance, life insurance, retirement, savings and any other employee
benefit plans or programs (other than a car allowance) which are otherwise
generally made available by the Company to its senior executives; provided,
however, that the Company shall be entitled to

 

3

--------------------------------------------------------------------------------


 

amend or terminate any employee benefit plans which are applicable generally to
the Company’s senior executives, officers or other employees.  Notwithstanding
the foregoing and pursuant to Company policies, the Executive is entitled to a
temporary housing and vehicle allowance for use in Houston, Texas, for a period
not longer than one (1) year after the date hereof.

 

Section 6.                   Equity Participation.  The Executive shall be
eligible to receive equity grants under the Mattress Firm Holding Corp. 2011
Omnibus Incentive Plan as may be awarded by the Compensation Committee of the
Board from time to time.  On the date hereof and expressly conditioned upon the
consummation of the Closing of the transactions contemplated by the PSA, MFHC
shall grant to Executive a number of shares of Restricted Stock of MFHC in the
amount and subject to the terms and conditions set forth in that certain Written
Consent of the Compensation Committee of the Board of Directors of MFHC in Lieu
of Special Meeting, dated effective as of September 3, 2014, and the Restricted
Stock Agreement set forth as Exhibit C thereto.

 

Section 7.                   Termination.  The Executive’s employment hereunder
may be terminated as follows:

 

(a)                     Upon Disability.

 

(i)                         If during the Term, the Executive shall become
physically or mentally disabled, whether totally or partially, either
permanently, or in the good faith determination of the Board, based on the
opinion of a physician selected by the Board, who need not be the Executive’s
normal treating physician, the Executive is unable to substantially and
competently perform the essential functions of his duties hereunder for a period
of ninety (90) consecutive days or for one hundred twenty (120) days during any
six-month period as a result of such disability, with or without a reasonable
accommodation (a “Disability”), the Company may terminate the Executive’s
employment hereunder.  To assist the Board in making that determination, the
Executive shall, as reasonably requested by the Board, (A) make himself
available for medical examinations by one or more physicians chosen by the Board
and (B) use his best efforts to cause his own physician(s) to be available to
discuss with the Board such Disability.

 

(ii)                      Upon termination of the Executive’s employment for
Disability, the Company shall not be obligated to make any salary, bonus or
other payments or to provide any benefits under this Agreement (other than
payments in respect of the Base Salary then in effect for services rendered or
expenses incurred through the date of such termination or accrued and unpaid
benefits pursuant to any medical, dental, disability insurance, life insurance,
retirement, vacation, savings or any other employee benefit plans or programs in
which the Executive participates on the Executive’s last day of employment
hereunder, which shall be paid in accordance with the Company’s plans and
applicable law (collectively, “Accrued Termination Obligations”)); provided,
however, that, in addition to the Accrued Termination Obligations, the Company
shall (A) pay to the Executive, or the legal representative of the Executive,
the Base Salary at the rate in effect on the date of termination (less any
amounts that the Executive receives pursuant to any Company-sponsored long-term
disability insurance policy for the Executive as and if in effect at the date of
termination) in equal installments in accordance with the Payroll Policies for a
period of twelve (12) months following such termination, (B) reimburse the
Executive for the premiums the Executive pays for any continued medical and
dental coverage for the Executive and the Executive’s eligible dependents under
the Company’s group health plans for twelve (12) months following the date of
such termination as provided in Section 7(j) and (C) if applicable, continue to
provide disability insurance coverage for the Executive to the extent necessary
to continue benefits which the Executive became entitled to receive prior to the
termination of his employment with the Company; and provided, further, that the
Company shall be entitled to amend or terminate any plans which are applicable
generally to the Company’s senior executives, officers or other employees.  If
at the time of termination of employment accrued vacation is paid out under the
Company’s policies as then generally applicable to senior executives, then such
accrued vacation shall be treated for all purposes of this Agreement as an
Accrued Termination Obligation hereunder to the extent such accrued vacation is
otherwise payable under such policies.  If the

 

4

--------------------------------------------------------------------------------


 

Executive is not a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and Final Department
of Treasury Regulations issued thereunder (collectively, “Section 409A”) at the
time of termination (“Specified Employee”), and the Executive has timely signed
and delivered to the Company, by the deadline established by the Company, a
general release of claims in form and substance reasonably satisfactory to the
Company (a “Release”), which has become irrevocable by the time set forth below,
the Company shall pay the Executive the cash severance benefits described in
clause (A) in accordance with the Payroll Policies commencing on the first
payroll date under the Payroll Policies that coincides with or immediately
follows the date that is sixty (60) days following the date of the Executive’s
“separation from service” within the meaning of Section 409A (“Separation From
Service”).  The Executive will not be permitted to specify the year in which his
payment will be made.  If the 60-day period spans two taxable years of the
Executive, the cash severance benefits will begin to be paid in the later of
such taxable years.  In the event that the Company is described in
Section 409A(a)(2)(B)(i) of the Code and the Executive is a Specified Employee
and the Executive has timely signed and delivered to the Company, by the
deadline established by the Company, a Release, which has become irrevocable by
the time set forth below, the Company shall pay the Executive the cash severance
benefits described in clause (A) in accordance with the Payroll Policies;
provided, however, that the payments for the first six (6) months, to the extent
(if any) such payments are subject to Section 409A of the Code, shall be
accumulated and paid to the Executive on the date that is six (6) months and one
day following the date of the Executive’s Separation From Service to the extent
that earlier payment would result in adverse tax consequences under
Section 409A.  Whether the Executive is or is not a Specified Employee, the
Executive will not be paid the cash severance benefits described in clause
(A) or entitled to the benefits described in clause (B) (except for the
Executive’s rights under section 4980B of the Code and the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”)) and the Executive shall
forfeit any right to such payments and benefits, unless (i) the Executive has
signed and delivered to the Company the Release and (ii) the period for revoking
the Release shall have expired (in the case of both clauses (i) and (ii)) prior
to the date that is sixty (60) days following the date of the Executive’s
Separation From Service.

 

(b)                     Upon Death.

 

(i)                         If the Executive dies during the Term, the
Executive’s employment hereunder shall automatically terminate as of the close
of business on the date of his death.

 

(ii)                      Upon termination of the Executive’s employment as
result of the Executive’s death, the Company shall not be obligated to make any
salary, bonus or other payments or to provide any benefits under this Agreement
(other than the Accrued Termination Obligations); provided, however, that, in
addition to the Accrued Termination Obligations, the Company shall pay to the
Executive’s estate the Base Salary at the rate in effect on the date of
termination in equal installments in accordance with the Payroll Policies for a
period of twelve (12)  months. These installment payments shall be paid in
accordance with the Payroll Policies commencing on the first payroll date under
the Payroll Policies that coincides with or immediately follows the date of the
Participant’s death.

 

(c)                      For Cause.  The Company may terminate the Executive’s
employment hereunder at any time, effective immediately upon written notice to
the Executive, for Cause (as defined below) and all of the Executive’s rights to
payments and any other benefits otherwise due hereunder (other than Accrued
Termination Obligations) shall cease upon such termination.  The Company shall
have “Cause” for termination of the Executive if any of the following has
occurred:

 

(i)                         the Executive’s dishonesty or bad faith in
connection with the performance of his duties;

 

5

--------------------------------------------------------------------------------


 

(ii)                      a refusal or failure by the Executive to use his best
efforts to perform duties consistent with the office(s) held by him as requested
by the Board which would not give rise to Good Reason and which is not cured
within thirty (30) days after written notice is delivered by the Chief Executive
Officer to the Executive;

 

(iii)                   the Executive’s conviction of a felony;

 

(iv)                  the failure of the Executive to notify the Board of any
material relationships between him and/or any member of his immediate family
with any person or entity with whom the Company or any of its subsidiaries has a
material business relationship; or

 

(v)                     a material breach of the provisions of Section 8,
Section 9 or Section 10 of this Agreement by the Executive.

 

(d)                 Without Cause.

 

(i)                         The Company may terminate the Executive’s employment
hereunder without Cause at any time upon written notice to the Executive.  Upon
such termination, the Executive shall, in addition to the Accrued Termination
Obligations, have the right to receive from the Company, for twelve (12) months,
(A) continued payment of the Base Salary at the rate in effect on the date of
termination in accordance with the Payroll Policies (all such payments,
collectively, the “Severance Payments”) and (B) reimbursement from the Company
for the premiums the Executive pays for any continued medical and dental
coverage for the Executive and the Executive’s eligible dependents under the
Company’s group health plans for twelve (12) months following the date of such
termination as provided in Section 7(j); provided, however, that the Company
shall be entitled to amend or terminate any plans which are applicable generally
to the Company’s senior executives, officers or other employees. Notwithstanding
the foregoing, if the Executive accepts other employment, the Company’s
obligation under Section 7(j) to reimburse the Executive for the premiums paid
by the Executive for COBRA Coverage (as that term is defined below in
Section 7(j)) shall immediately cease upon the Executive’s becoming eligible to
participate in comparable medical and dental coverage pursuant to such other
employer’s plans, subject to his right to continue coverage at the Executive’s
own expense to the extent required under COBRA.  If the Executive is not a
Specified Employee as of the date of termination and the Executive has timely
signed and delivered to the Company, by the deadline established by the Company,
a Release, which has become irrevocable by the time set forth below, the Company
shall pay the Executive the cash severance benefits described in clause (A) in
accordance with the Payroll Policies commencing on the first payroll date under
the Payroll Policies that coincides with or immediately follows the date that is
sixty (60) days following the date of the Executive’s Separation From Service. 
The Executive will not be permitted to specify the year in which his payment
will be made.  If the 60-day period spans two taxable years of the Executive,
the cash severance benefits will begin to be paid in the later of such taxable
years.  In the event that the Company is described in
Section 409A(a)(2)(B)(i) of the Code and the Executive is a Specified Employee
and the Executive has timely signed and delivered to the Company, by the
deadline established by the Company, a Release, which has by that time become
irrevocable, the Company shall pay the Executive the cash severance benefits
described in clause (A) in accordance with the Payroll Policies; provided,
however, that the payments for the first six (6) months, to the extent (if any)
such payments are subject to Section 409A, shall be accumulated and paid to the
Executive on the date that is six (6) months and one day following the date of
the Executive’s Separation From Service to the extent that earlier payment would
result in adverse tax consequences under Section 409A.  Whether the Executive is
or is not a Specified Employee, the Executive will not be paid the cash
severance benefits described in clause (A) or entitled to the benefits described
in clause (B) (subject to the Executive’s rights under COBRA) and the Executive
shall forfeit any right to such payments and benefits, unless (1) the Executive
has signed and delivered to the Company the Release and (2) the period for
revoking the Release shall have expired (in the case of

 

6

--------------------------------------------------------------------------------


 

both clauses (1) and (2)) prior to the date that is sixty (60) days following
the date of the Executive’s Separation From Service.

 

(ii)                      It is further acknowledged and agreed by the parties
that the actual damages to the Executive in the event of termination under this
Section 7(d) would be difficult if not impossible to ascertain, and, therefore,
the salary and benefit continuation provisions set forth in this
Section 7(d) shall be the Executive’s sole and exclusive remedy in the case of
termination under this Section 7(d) and shall, as liquidated damages or
severance pay or both, be considered for all purposes in lieu of any other
rights or remedies, at law or in equity, which the Executive may have in the
case of such termination.

 

(e)                      Resignation Without Good Reason. The Executive shall
have the right to terminate his employment hereunder upon providing thirty (30)
calendar days written notice to the Company, and upon such termination, all of
the Executive’s rights to payments and any other benefits otherwise due
hereunder (other than Accrued Termination Obligations) shall cease upon such
termination.

 

(f)                       Resignation For Good Reason.

 

(i)                         The Executive shall have the right to terminate his
employment hereunder at any time for Good Reason (as defined below).  Upon such
termination, the Executive shall, in addition to the Accrued Termination
Obligations, have the right to receive from the Company the same Severance
Payments and benefits that he would have been entitled to receive had the
Executive been terminated by the Company in accordance with Section 7(d) above,
payable as provided in Section 7(d) above (including the provisions of
Section 7(d) relating to the requirement of a Release).

 

(ii)                      The Executive shall have “Good Reason” for termination
of his employment hereunder if any of the following has occurred without the
Executive’s prior written consent; provided that the Executive shall not be
deemed to have Good Reason unless (A) notice of the event or condition
purportedly giving rise to Good Reason is given in writing no later than ninety
(90) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises, (B) there does not exist an event or
condition which could serve as the basis of a termination of the Executive’s
employment for Cause, (C) the Company has had thirty (30) days from the date
written notice of such termination is given (the “Cure Period”) to cure such
event or condition and has not done so and (D) the Executive resigns no later
than ninety (90) days following expiration of the Cure Period:

 

(1)                     a material diminution in the Executive’s duties or
authority;

 

(2)                     any material reduction in the Base Salary, material
perquisites (including vacation allowance) or the overall level of other
benefits (other than as a result of changes to benefit plans generally made
available to the employees and/or senior management of the Company in which the
Executive participates or for any reductions required by law), other than any
such reduction which is materially commensurate with any such reduction borne by
the Chief Operating Officer of the Company;

 

(3)                     relocation of the Executive’s principal place of
employment more than fifty (50) miles from its location as of the date of this
Agreement; or

 

(3)                     a material breach by the Company of this Agreement.

 

Notwithstanding the foregoing, the Executive shall not have “Good Reason” to
terminate his employment if he has consented in writing to any event set forth
above.  For the avoidance of doubt, a disagreement between the Executive and the
Board with respect to the policies and strategies adopted or approved by the
Board, or between the Executive and the Chief Executive Officer, with respect to
the Company’s business and affairs, including

 

7

--------------------------------------------------------------------------------


 

without limitation matters set forth in any annual operating budget or strategic
plan approved by the Board, shall not constitute “Good Reason” for purposes of
this Agreement.

 

(g)                      Upon Expiration of the Term.  In the event the Company
notifies the Executive that the Term will not automatically extend in accordance
with Section 3 and there is an expiration of the Term at its regularly scheduled
expiration date under Section 3 (a “Scheduled Expiration”), then, following the
expiration of the Term and a concurrent termination of the Executive’s
employment (regardless of whether such termination is by the Company or the
Executive), the Executive shall, in addition to the Accrued Termination
Obligations, have the right to receive from the Company, for nine (9) months,
(A) continued payment of the Base Salary at the rate in effect at the expiration
of the Term in accordance with the Payroll Policies and (B) reimbursement from
the Company for the premiums the Executive pays for any continued medical and
dental coverage for the Executive and the Executive’s eligible dependents under
the Company’s group health plans for nine (9) months following the date of such
expiration of the Term and such concurrent termination as provided in
Section 7(j); provided, however, that the Company shall be entitled to amend or
terminate any plans which are applicable generally to the Company’s senior
executives, officers or other employees. Notwithstanding the foregoing, if the
Executive accepts other employment, the Company’s obligation under
Section 7(j) to reimburse the Executive for the premiums paid by the Executive
for COBRA Coverage (as that term is defined below in Section 7(j)) shall
immediately cease upon the Executive’s becoming eligible to participate in
comparable medical and dental coverage pursuant to such other employer’s plans,
subject to his right to continue coverage at the Executive’s own expense to the
extent required under COBRA.  If the Executive is not a Specified Employee as of
expiration of the Term and the Executive has timely signed and delivered to the
Company, by the deadline established by the Company, a Release, which has by
that time become irrevocable, the Company shall pay the Executive the cash
severance benefits described in clause (A) in the event of a Scheduled
Expiration and such concurrent termination in accordance with the Payroll
Policies commencing on the first payroll date under the Payroll Policies that
coincides with or immediately follows the date that is sixty (60) days following
the date of the Executive’s Separation From Service.  The Executive will not be
permitted to specify the year in which his payment will be made.  If the 60-day
period spans two taxable years of the Executive, the cash severance benefits
will begin to be paid in the later of such taxable years. In the event that the
Company is described in Section 409A(a)(2)(B)(i) of the Code and the Executive
is a Specified Employee and the Executive has timely signed and delivered to the
Company, by the deadline established by the Company, a Release, which has by
that time become irrevocable, the Company shall pay the Executive the cash
severance benefits described in clause (A) in the event of a Scheduled
Expiration and such concurrent termination in accordance with the Payroll
Policies; provided, however, that the payments for the first six (6) months, to
the extent (if any) such payments are subject to Section 409A of the Code, shall
be accumulated and paid to the Executive on the date that is six (6) months and
one day following the date of the Executive’s Separation From Service to the
extent that earlier payment would result in adverse tax consequences under
Section 409A.  Whether the Executive is or is not a Specified Employee, the
Executive will not be paid the cash severance benefits described in clause
(A) or entitled to the benefits described in clause (B) (subject to the
Executive’s rights under COBRA) and the Executive shall forfeit any right to
such payments and benefits, unless (1) the Executive has signed and delivered to
the Company the Release and (2) the period for revoking the Release shall have
expired (in the case of both clauses (1) and (2)) prior to the earlier of the
deadline established by the Company or the applicable payment date (the date
that is the first payroll date that coincides with or immediately follows the
date that is sixty (60) days following the date of the Executive’s Separation
From Service.  For the avoidance of doubt, in no event shall
Section 7(a)-(f) apply in the case of a termination covered by this
Section 7(g).  For the avoidance of doubt, in the event that the Executive
notifies the Company that he does not desire to extend the Term in accordance
with Section 3 above, then all of the Executive’s rights to payments and any
other benefits otherwise due hereunder (other than any rights that the Executive
may have under Section 5(b)(iv) in accordance with its terms and, in the case of
a concurrent termination of the Executive’s employment, the Accrued Termination
Obligations) shall cease upon the expiration of the Term.

 

(h)                     Release.  For the avoidance of doubt, as a condition to
the payments under Section 7(a), 7(d), 7(f) or 7(g), the Executive shall execute
and deliver to the Company a Release, which shall be executed and delivered and
become irrevocable within sixty (60) days following termination (it being

 

8

--------------------------------------------------------------------------------


 

expressly agreed and understood that no payment or benefits under Section 7(a),
7(d), 7(f) or 7(g) shall be required to be paid or provided unless or until the
foregoing release requirements are satisfied).

 

(i)                         Section 409A.  This Agreement is intended to comply
with the provisions of Section 409A of the Code, and shall be interpreted in a
manner consistent with Section 409A, or, if applicable, an exclusion therefrom. 
For purposes of this Agreement, all references to “termination,” “termination of
employment” and correlative phrases shall mean a Separation From Service.  Each
payment made under this Agreement shall be treated for the purposes of
Section 409A as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.  Any reimbursements provided for in this Agreement shall be
made consistent with the requirements of Section 1.409A-1(b)(9)(v) of the
Treasury Regulations.

 

(j)                        Reimbursement of COBRA Premiums.  If, at the time the
Executive’s employment with the Company terminates under Section 7(a), (d) or
(f) or at the time the Term expires due to the election of the Company pursuant
to Section 3 not to extend the Term beyond its then scheduled expiration date,
the Executive is an active participant in the Company’s group medical plan
and/or the Company’s group dental plan (collectively, the “Group Health Plan”)
and the Executive timely elects under COBRA to continue the Executive’s and any
qualifying dependent’s Group Health Plan coverage (“COBRA Coverage”) the Company
will reimburse the Executive for the full amount of the premiums the Executive
pays for COBRA Coverage under the Group Health Plan for up to the first twelve
(12) months the Executive maintains such COBRA Coverage (or for up to the first
nine (9) months in the case the Term expires due to the election of the Company
pursuant to Section 3 not to extend the Term beyond its then scheduled
expiration date), subject, with respect to each month, to the Executive’s
submission of reasonable documentation that he has paid such premium, if
reasonably requested by the Company.  Any reimbursements by the Company to the
Executive required under this Section 7(j) shall be made on the last day of each
month the Executive pays the amount required for such COBRA Coverage, for up to
the first twelve (12) months of COBRA Coverage if the Executive’s employment
with the Company terminates under Section 7(a), (d),  or (f) or for up to first
nine (9) months in the case the Term expires due to the election of the Company
pursuant to Section 3 not to extend the Term beyond its then scheduled
expiration date.  If the Executive is a Specified Employee and the benefits
specified in this Section 7(j) are taxable to the Executive and not otherwise
exempt from Section 409A then any amounts to which the Executive would otherwise
be entitled under this Section 7(j) during the first six months following the
date of the Executive’s Separation From Service shall be accumulated and paid to
the Executive on the date that is six months and one day following the date of
the Executive’s Separation From Service. Except for any reimbursements under the
applicable Group Health Plan that are subject to a limitation on reimbursements
during a specified period, the amount of expenses eligible for reimbursement
under this Section 7(j), or in-kind benefits provided, during the Executive’s
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of the Executive. The
Executive’s right to reimbursement or in-kind benefits pursuant to this
Section 7(j) shall not be subject to liquidation or exchange for another
benefit.  Subject to the Executive’s Group Health Plan continuation rights under
COBRA, the benefits listed in this Section 7(j) shall be reduced to the extent
benefits of the same type are received by the Executive, the Executive’s spouse
or any eligible dependent from any other person during such period, and
provided, further, that the Executive shall have the obligation to notify the
Company that the Executive or his spouse or other eligible dependent is
receiving such benefits.  The Company shall retain the discretion to reasonably
modify the manner in which the benefits described in this Section 7(j) are
provided by the Company to the Executive to the extent reasonably necessary to
comply with applicable law; provided, however, that the Company shall make such
modifications so as to allow the Executive to continue to receive to the maximum
extent possible the economic benefits contemplated by this Section 7(j).

 

Section 8.                   Protection of Confidential Information;
Non-Competition; Non-Solicitation.

 

(a)                     Acknowledgment.  The Executive agrees and acknowledges
that in the course of rendering services to the Company, he will acquire access
to and become acquainted with confidential information about the professional,
business and financial affairs of the Company, its subsidiaries and Affiliates
that is non-public, confidential or proprietary in nature.  The Executive
recognizes that in order to guard the

 

9

--------------------------------------------------------------------------------


 

legitimate interests of the Company, it is necessary for him to protect the
Company’s trade secrets and other confidential information, which includes the
Company’s goodwill and other proprietary information.  The existence of any
claim or cause of action by the Executive against the Company shall not
constitute and shall not be asserted as a defense to the enforcement by the
Company of this Agreement.

 

(b)                     Confidential Information.  During and at all times after
the Term, the Executive shall keep secret all non-public information, matters
and materials of the Company (including any subsidiaries or Affiliates),
including, but not limited to, know-how, trade secrets, mail order and customer
lists, vendor or supplier information, pricing policies, operational methods,
any information relating to the Company’s (including any subsidiaries’ or
Affiliates’) products or product development, processes, product specifications
and formulations, artwork, designs, graphics, services, budgets, business and
financial plans, marketing and sales plans and techniques, employee lists and
other business, financial, commercial and technical information of the Company
(including any subsidiaries and Affiliates) (collectively, the “Confidential
Information”), to which he has had or may have access and shall not use or
disclose such Confidential Information to any person other than (A) the Company,
its authorized employees and such other persons to whom the Executive has been
instructed to make disclosure by the Board or the Chief Executive Officer of the
Company, or to the extent necessary or desirable in the course of the
Executive’s service to the Company or (B) as otherwise expressly required in
connection with court process, as may be required by law and then only after
consultation with the Board to the extent possible or (C) to the Executive’s
personal advisors or to a court of competent jurisdiction for purposes of
enforcing or interpreting this Agreement, and who in each case have been
informed as to the confidential nature of such Confidential Information and, as
to advisors, their obligation to keep such Confidential Information
confidential.  “Confidential Information” shall not include any information
which is in the public domain during the period of service of the Executive,
provided such information is not in the public domain as a consequence of
disclosure by the Executive in violation of this Agreement or by any other party
in violation of a confidentiality or nondisclosure agreement with the Company. 
Upon termination of his employment for any reason or at such earlier time
requested by the Board, the Executive shall deliver to the Company all
documents, data, papers and records of any nature and in any medium (including,
but not limited to, electronic media) in his possession or subject to his
control that (x) belong to the Company or (y) contain or reflect any
Confidential Information concerning the Company, its subsidiaries and
Affiliates.

 

(c)                      Non-Competition.  The Executive agrees and acknowledges
that the Company is engaged in a highly competitive business and the success of
the Company in the marketplace depends upon its goodwill and reputation.  In
exchange for good and valuable consideration received in connection with the
Transaction, including the sale of the goodwill of Sleep Train, as set forth in
the PSA, and his employment with the Company, the Executive agrees to abide by
Section 6.5 of the PSA.  Further, the Executive agrees not to engage in the
Restricted Activities as defined in Section 6.5 of the PSA anywhere in the world
during the Term.

 

(d)                     Non-Solicitation.  Given the good and valuable
consideration pursuant to the PSA provisions, incorporated herein, and the
acknowledgements and agreements of the Executive in Sections 8(a),(b), and
(c) above, the Executive further acknowledges that his employment with the
Company places him in a relationship of trust with the Company and agrees not to
directly or indirectly disrupt, damage, impair, or interfere with the business
of the Company.  Accordingly, in addition to the Executive’s covenants in
Section 6.5 of the PSA, the Executive further agrees that during the Term and
for a period of twelve (12) months thereafter, the Executive shall not, in any
capacity, whether for his own account or on behalf of any other person or
organization, directly or indirectly, with or without compensation, (i) solicit,
divert or encourage any officers, directors or key employees of the Company
(including any subsidiary or Affiliate) to terminate his or her relationship
with the Company (including any subsidiary or Affiliate), (ii) solicit, divert
or encourage any officers, directors or key employees of the Company (including
any subsidiary or Affiliate) to become officers, directors, employees, agents,
consultants or representatives of another business, enterprise or entity, or
(iii) influence, attempt to influence or otherwise cause any of the clients,
vendors, distributors or business partners of the Company (including any
subsidiary or Affiliate) to transfer his, her or its business or patronage from
the Company to any Competitor; provided, however, the running of such time
period shall be tolled during any period of time during which the Executive
violates

 

10

--------------------------------------------------------------------------------


 

this Section 8.  For purposes of this Section 8, “Competitor” means any person
or entity engaged in or which proposes to engage in the business of the retail
sale of mattresses.

 

(d)                     Remedies for Breach.  The Company and the Executive
agree that the restrictive covenants contained in this Agreement are severable
and separate, and the unenforceability of any specific covenant herein shall not
affect the validity of any other covenant set forth herein.  The Executive
acknowledges that the Company will suffer irreparable harm as a result of a
breach of such restrictive covenants by the Executive for which an adequate
monetary remedy does not exist and a remedy at law may prove to be inadequate. 
Accordingly, in the event of any actual or threatened breach by the Executive of
any provision of this Agreement, the Company shall, in addition to any other
remedies permitted by law, be entitled to obtain remedies in equity, including,
but not limited to, specific performance, injunctive relief, a temporary
restraining order, and a preliminary or permanent injunction in any court of
competent jurisdiction, and to prevent or otherwise restrain a breach of this
Section 8 without the necessity of proving damages or posting a bond or other
security, to the maximum extent permitted by applicable law.  Such relief shall
be in addition to and not in substitution of any other remedies available to the
Company.  The existence of any claim or cause of action of the Executive against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of said covenants.  The
Executive shall not defend on the basis that there is an adequate remedy at
law.  In addition to and not in lieu of any other remedy that the Company may
have under this Section 8 or otherwise, in the event of any breach of any
provision of this Section 8, Section 9 or Section 10 during the period during
which the Executive is entitled to receive payments and benefits pursuant to
Section 7, such period shall be deemed to have terminated as of the date of such
breach and the Executive shall not thereafter be entitled to receive any salary
or other payments or benefits under this Agreement with respect to periods
following such date.  The Company further reserves all rights pursuant to the
PSA.

 

(e)                      Modification.  The parties agree and acknowledge that
the duration, scope and geographic area of the covenants described in this
Section 8 are fair, reasonable and necessary in order to protect the
Confidential Information, goodwill and other legitimate interests of the Company
and that adequate consideration has been received by the Executive for such
obligations.  The Executive further acknowledges that after termination of his
employment with the Company for any reason, he will be able to earn a livelihood
without violating the covenants described in this Section 8 and the Executive’s
ability to earn a livelihood without violating such covenants is a material
condition to his employment with the Company.  If, however, for any reason any
court of competent jurisdiction determines that the restrictions in this
Section 8 are not reasonable, that consideration is inadequate or that the
Executive has been prevented unlawfully from earning a livelihood, such
restrictions shall be interpreted, modified or rewritten to include the maximum
duration, scope and geographic area identified in this Section 8 as will render
such restrictions valid and enforceable.

 

Section 9.                   Certain Agreements.

 

(a)                     Suppliers.  The Executive does not have, and at any time
during the Term shall not have, any employment with or any direct or indirect
interest in (as owner, partner, shareholder, employee, director, officer, agent,
consultant or otherwise) any supplier or vendor to the Company (including its
subsidiaries or Affiliates); provided, however, that the Executive shall be
permitted to own less than five percent (5%) of any class of publicly traded
securities of any company, without directing or participating, whether directly
or indirectly, in the management or operations of any such company.

 

(b)                     Certain Activities.  During the Term, the Executive
shall not knowingly (i) without the prior approval of the Board give or agree to
give, any gift or similar benefit of more than nominal value to any customer,
supplier, or governmental employee or official or any other person who is or may
be in a position to assist or hinder the Company or its Affiliates in connection
with any proposed transaction, which gift or similar benefit, if not given or
continued in the future, might adversely affect the business or prospects of the
Company or its Affiliates, (ii) use any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, (iii) make any unlawful
expenditures relating to political activity to government officials or others,
(iv) establish or maintain any unlawful or unrecorded funds in violation of
Section 30A

 

11

--------------------------------------------------------------------------------


 

of the Securities Exchange Act of 1934, as amended, and (v) accept or receive
any unlawful contributions, payments, gifts, or expenditures.

 

Section 10.            Intellectual Property.  Unless prohibited by applicable
law, the Executive hereby assigns, and agrees to assign, to the Company all his
rights, title, and interest in and to all Intellectual Property and Intellectual
Property Rights (as defined and set forth in the PSA) that may be invented,
conceived, developed or enhanced by the Executive (“Assigned IP”) as of the date
hereof and within one year following his termination of employment with the
Company, whether voluntary, or otherwise, if the Assigned IP (a) relates, at the
time of creation, conception or reduction to practice of the Assigned IP to
(i) the Company’s or its Affiliates’ business, project or products, or to the
manufacture or utilization thereof, or (ii) the actual or demonstrably
anticipated research or development of the Company or its Affiliates;
(b) results from any work performed directly or indirectly by the Executive for
the Company or its Affiliates; or (c) results, at least in part, from the
Executive’s use of the Company’s or its Affiliates’ time, equipment, supplies,
facilities, or trade secret information.  Any Assigned IP shall be the sole
property of the Company or its Affiliate, as the case may be, subject to
applicable laws, and the Executive hereby waives any right or interest that he
may otherwise have in respect thereof.  Upon reasonable request of the Company,
Executive shall execute, acknowledge and deliver, at the Company’s expense, any
instrument or document reasonably necessary for the Company or its Affiliate, as
the case may be, to document or demonstrate the assignment in this Section 10. 
All copyrightable works that the Executive creates during the Term and within
the scope of the Executive’s employment shall be considered “work made for hire”
and shall, upon creation, be owned exclusively by the Company.

 

Section 11.            Certain SEC Filings.  So long as the Executive remains an
officer or director of the Company, the Company shall, at its sole cost and
expense, prepare on behalf of the Executive any reports required to be filed by
the Executive under Section 16 or Section 13(d) of the Securities Exchange Act
of 1934, as amended, regarding the Executive’s direct or indirect holdings or
transactions in equity securities of the Company, so long as the Executive
timely provides the Company all information required to prepare such reports.

 

Section 12.            Notices.  All notices or other communications hereunder
shall be in writing and shall be deemed to have been duly given (a) when
delivered personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, (c) one day after delivery to an overnight
delivery courier, or (d) on the fifth day following the date of deposit in the
United States mail if sent first class, postage prepaid, by registered or
certified mail. The addresses for such notices shall be as follows:

 

(i)                         For notices and communications to MFHC and MFI:

 

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: Steve Stagner and Alex Weiss

 

with a copy to:

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: General Counsel

 

(ii)                      For notices and communications to the Executive:

 

Robert D. Killgore

c/o The Sleep Train, Inc.

2205 Plaza Dr.

Rocklin, CA 95765

 

12

--------------------------------------------------------------------------------


 

with a copy to:

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

Attn: Derek H. Wilson

Email: DWilson@sflaw.com

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

Section 13.            General.

 

(a)                     Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware,  regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.

 

(b)                     Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, THE PARTIES HERETO, HEREBY WAIVE AND
COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT TO ANY CLAIM,
CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF AND/OR THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR SEPARATION THEREFROM.  THE EXECUTIVE ACKNOWLEDGES
THAT HE HAS BEEN INFORMED BY THE COMPANY THAT THIS SECTION 13(b) CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THE COMPANY IS RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 13(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(c)                      Amendment; Waiver.  This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance.  The failure of any party at
any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same.  No waiver by any
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

 

(d)                     Successors and Assigns.  This Agreement shall be binding
upon the Executive, without regard to the duration of his employment by the
Company or reasons for the cessation of such employment, and inure to the
benefit of his administrators, executors, heirs and assigns, although the
obligations of the Executive are personal and may be performed only by him.  The
Company may assign this Agreement and its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its assets or business(es), whether by merger,
consolidation or otherwise.  This Agreement shall also be binding upon and inure
to the benefit of the Company and its subsidiaries, successors and assigns.

 

(e)                      Withholding.  The Company shall be entitled to withhold
from any payments or deemed payments any amount of withholding required by law.

 

(f)                       Counterparts; Effectiveness.  This Agreement may be
executed in multiple counterparts, each of which shall be considered to have the
force and effect of an original and all of which together shall be considered
one and the same agreement, and will become effective when each of the Company
and the Executive receives a counterpart hereof that has been executed by the
other.

 

13

--------------------------------------------------------------------------------


 

(g)                      Severability.  If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative.

 

(h)                     Entire Agreement.  This Agreement and any documents
referenced herein, including the provisions of the PSA and any documents
contemplated or referenced in the PSA, constitute the entire agreement between
the Executive and the Company and any of the respective Affiliates with respect
to the terms and conditions of the Executive’s employment with the Company and
his rights and obligations as an equity holder of MFHC and supersedes all prior
agreements, arrangements, promises and understandings, whether written or oral,
between the Executive and the Company and any of the respective Affiliates with
respect to those subject matters.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

MATTRESS FIRM HOLDING CORP.

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

MATTRESS FIRM, INC.

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

/s/ Robert D. Killgore

 

Robert D. Killgore

 

14

--------------------------------------------------------------------------------